            Case 1:21-mc-00034-TFH Document 8 Filed 04/27/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


IN RE APPLICATION OF CNN, ABC NEWS, THE                              :
ASSOCIATED PRESS, BUZZFEED NEWS, CBS NEWS,                           :
DOW JONES, GANNETT, GRAY MEDIA GROUP                                 :
NATIONAL PUBLIC RADIO, NBC NEWS, THE NEW                             :        No. 21-mc-34
YORK TIMES, PRO PUBLICA, TEGNA, and THE                              :
WASHINGTON POST FOR ACCESS TO CERTAIN                                :
SEALED VIDEO EXHIBITS                                                :


     UNITED STATES’ SECOND SUPPLEMENTAL RESPONSE TO EXPEDITED
     MOTION FOR PUBLIC ACCESS TO CERTAIN SEALED VIDEO EXHIBITS

       The United States of America hereby submits this second supplemental response to the

Press Coalition’s Motion for Access to Certain Sealed Video Exhibits.      The government herby

withdraws its opposition to the Press Coalition’s request to obtain the video exhibits that were

introduced at defendant George Tanios’s detention hearing in the Northern District of West

Virginia.    The videos have been provided to this Court in case number 21-cr-222 and will also be

provided to the Press Coalition.

       The United States additionally requests that the hearing currently scheduled for Thursday,

April 29, 2021, be vacated as there is no longer any issue in dispute.

                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           Acting United States Attorney
                                           D.C. Bar No. 415793


                                     By:
                                           Dineen A. Baker
                                           D.C. Bar No. 487820
                                           Assistant United States Attorney
                                           202-252-6954
                                           dineen.baker@usdoj.gov
